SHARP, Judge,
dissenting.
Hopwood is attempting to appeal from his criminal conviction and sentence rendered after he entered a plea of no contest. He reserved no basis for appeal and does not argue that there is any exception, as set forth in Robinson v. State, 373 So.2d 898 (Fla.1979), that gives him the right to a direct appeal. Under these circumstances, this court has uniformly dismissed the case for lack of jurisdiction. Stinson v. State, *535448 So.2d 1240 (Fla. 5th DCA, 1984). That is what we should do in this case.